362 Mich. 175 (1961)
106 N.W.2d 805
EXPRESS FREIGHT LINES, INC.,
v.
DEPARTMENT OF REVENUE DETROIT-PITTSBURGH MOTOR FREIGHT, INC.,
v.
SAME LIBERTY HIGHWAY COMPANY
v.
SAME
Docket Nos. 69-71, Calendar Nos. 48,494-48,496.
Supreme Court of Michigan.
Decided January 9, 1961.
Judson B. Robb, for plaintiffs.
Paul L. Adams, Attorney General, Samuel J. Torina, Solicitor General, T. Carl Holbrook, Philip Wuntner, and William D. Dexter, Assistant Attorneys General, for defendants.
Amicus curiae:
Butzel, Eaman, Long, Gust & Kennedy, for Lakehead Pipe Line Company, Inc.
*176 KAVANAGH, J.
Decision and opinion of the Court in Armco Steel Corporation v. Department of Revenue, 359 Mich. 430, are dispositive of all issues raised on appeal in this case.
Affirmed, without costs.
DETHMERS, C.J., and CARR, KELLY, SMITH, BLACK, EDWARDS, and SOURIS, JJ., concurred.